DETAILED ACTION

This Office Action is a response to an application filed on 03/01/2022, in which claims 1-2 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of U.S. Patent No. 11,284,093. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant # 17/653,086
Patent # 11,284,093
A method of coding video data, the method comprising: 

A method of coding video data, the method comprising: 


 
determining a context for an affine linear weighted intra prediction (ALWIP) syntax element, wherein the ALWIP syntax element indicates that a current block of the video data is not coded with ALWIP, wherein an above neighbor block is determined to be    unavailable for determining the context based on the above neighbor block being in a different coding tree unit (CTU) from the current block, the above neighbor block being an above neighbor of the current block, wherein the context for the ALWIP syntax element identifies probabilities of a bin having particular values; 


coding the ALWIP syntax element based on the context;
performing a Most-Probable Mode (MPM) derivation process that derives one or more MPMs for a current block of the video data, wherein the current block is not coded using affine linear weighted intra prediction (ALWIP), and performing the MPM derivation process comprises: 
performing a Most-Probable Mode (MPM) derivation process that derives one or more MPMs for the current block, wherein performing the MPM derivation process comprises:
determining whether a neighboring block of the current block is an ALWIP-coded neighboring block; and 
determining that a neighboring block of the current block is an ALWIP-coded neighboring block; and
based on the neighboring block being an ALWIP-coded neighboring block: 
based on the neighboring block being an ALWIP-coded neighboring block:
determining that a value of an intra prediction mode of the neighboring block is a default value; and 
determining that a value of an intra prediction mode of the neighboring block is a default value; and
including an intra prediction mode corresponding to the default value as one of the one or more MPMs; and 
including an intra prediction mode corresponding to the default value as one of the one or more MPMs; and
coding the current block based on one of the MPMs for the current block. 
coding the current block based on one of the MPMs for the current block.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2020/0322620 A1).

Regarding claim 1, Zhao discloses: A method of coding video data, the method comprising: 
performing a Most-Probable Mode (MPM) derivation process that derives one or more MPMs for a current block of the video data (see paragraph 105 and 153), wherein the current block is not coded using affine linear weighted intra prediction (ALWIP) (see paragraph 153), and performing the MPM derivation process comprises: 
determining whether a neighboring block of the current block is an ALWIP-coded neighboring block (see paragraph 153, a fixed mode when the prediction mode of the neighboring block is an ALWIP mode); and 
based on the neighboring block being an ALWIP-coded neighboring block (see paragraph 153, a fixed mode when the prediction mode of the neighboring block is an ALWIP mode): 
determining that a value of an intra prediction mode of the neighboring block is a default value (see paragraph 140 and 154); and 
including an intra prediction mode corresponding to the default value as one of the one or more MPMs (see paragraph 140); and 
coding the current block based on one of the MPMs for the current block (see paragraph 105). 


Regarding claim 2, claim 2 is drawn to a device having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, device claim 2 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483